   Case: 1:19-cr-00322 Document #: 149 Filed: 07/21/21 Page 1 of 4 PageID #:1841




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA



      v.                                        Case No. 19-CR-322

EDWARD M. BURKE,                                Hon. Robert M. Dow, Jr.
PETER J. ANDREWS, and
CHARLES CUI


                  DEFENDANT CHARLES CUI’S
       UNOPPOSED MOTION TO MODIFY TRAVEL RESTRICTIONS

      Defendant Charles Cui, by and through his undersigned counsel, respectfully

moves this Honorable Court to enter an agreed order modifying the conditions of his

release to allow him to travel outside the Northern District of Illinois in order to travel

with his family to: (i) the states of Indiana and North Carolina from July 27, 2021,

through August 1, 2021; and (2) the state of Indiana from September 2, 2021, through

September 5, 2021. In support of this motion, Mr. Cui states as follows:

      1.     On April 18, 2019, Mr. Cui was arraigned and entered a plea of not

guilty. Bond was set at $10,000.00 own recognizance, and Mr. Cui’s travel was

restricted to the Northern District of Illinois. (ECF Nos. 19–20.)

      2.     Previously, on July 22, 2019, the Court granted Mr. Cui’s motion to

modify his travel restrictions to allow Mr. Cui to travel with his family to North

Carolina from July 29, 2019 through August 4, 2019, and to allow Mr. Cui to travel

without date restriction to his second home in Benton Harbor, Michigan, which is
   Case: 1:19-cr-00322 Document #: 149 Filed: 07/21/21 Page 2 of 4 PageID #:1842




located in the Western District of Michigan and which Mr. Cui visits on occasion with

his family. (ECF No. 62.)

      3.     Similarly: (i) on December 3, 2019, the Court granted Mr. Cui’s motion

to modify his travel restrictions to allow him to travel with his family to the state of

Florida over the holiday season, (ECF No. 66); (ii) on July 22, 2020, the Court granted

Mr. Cui’s motion to modify his travel restrictions to allow him to travel with his family

to state of North Carolina (ECF No. 80); and (iii) on December 4, 2020, the Court

granted Mr. Cui’s motion to modify his travel restrictions to allow him to travel with

his family to the state of Florida over the holiday season, (ECF No. 133).

      4.     Here, Mr. Cui respectfully seeks this Court’s permission to travel with

his family from the Northern District of Illinois to the states of Indiana and North

Carolina. Mr. Cui’s family plans on leaving on July 27, 2021, and returning on

August 1, 2021, to visit Indiana and North Carolina. Mr. Cui’s family plans on

leaving September 2, 2021, through September 5, 2021, to visit Indiana.

      5.     Pretrial Services previously informed counsel that Mr. Cui is not under

Pretrial’s supervision and that Pretrial took no position regarding expanding Mr.

Cui’s travel beyond the Norther District of Illinois.

      6.     The undersigned also conferred with the Assistant United States

Attorneys handling this matter. The Government has indicated it has no objection to

the relief sought in this motion.




                                           -2-
   Case: 1:19-cr-00322 Document #: 149 Filed: 07/21/21 Page 3 of 4 PageID #:1843




      7.     Consistent     with    the   Court’s     standing   order,   Mr.    Cui    is

contemporaneously submitting a proposed agreed order in electronic format to

“Proposed_Order_Dow@ilnd. uscourts.gov” for the Court’s consideration.

      WHEREFORE, Defendant Charles Cui respectfully requests that the Court

enter an Order modifying the conditions of his release to allow him to travel outside

the Northern District of Illinois in order to travel with his family to: (i) the states of

Indiana and North Carolina from July 27, 2021, through August 1, 2021; and (2) the

state of Indiana from September 2, 2021, through September 5, 2021.




Dated: July 21, 2021                          Respectfully submitted,



                                              By: /s/ Tinos Diamantatos

                                                 Tinos Diamantatos
                                                 Megan R. Braden
                                                 Alex D. Berger

                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                 110 North Wacker Drive, Suite 2800
                                                 Chicago, IL 60606-1511
                                                 Telephone: +1.312.324.1000
                                                 Facsimile: +1.312.324.1001
                                                 tinos.diamantatos@morganlewis.com
                                                 megan.braden@morganlewis.com
                                                 alex.berger@morganlewis.com

                                                 Counsel for Defendant Charles Cui




                                           -3-
   Case: 1:19-cr-00322 Document #: 149 Filed: 07/21/21 Page 4 of 4 PageID #:1844




                            CERTIFICATE OF SERVICE

       I, Alex D. Berger, an attorney, hereby certify that a copy of the foregoing was

filed on July 21, 2021 using the CM/ECF system, which will send notification of such

filing to all counsel of record.


                                            /s/ Alex David Berger
                                            Alex D. Berger
